Citation Nr: 1103872	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA examinations and opinions with respect to the issue on appeal 
were obtained in April 2009 (with addendum in June 2009) and in 
November 2009.  The Board finds that the examination opinions are 
inadequate, and that a supplemental opinion is warranted.

The April 2009 VA examiner noted that the Veteran had undergone 
whispered voice testing upon entrance in August 1962, and the 
examiner was, therefore, unable to compare entrance and 
separation audiograms for a significant threshold shift.  In the 
June 2009 addendum, the VA examiner, apparently upon reviewing an 
August 1962 audiogram results card, opined that "given normal 
hearing bilaterally on discharge audiogram and NO evidence of 
significant shift in thresholds from induction to discharge, 
hearing impairment is NOT caused by a result of military noise 
exposure."  The examiner also noted that audiological data was 
converted from ASA (American Standards Associates) to ISO/ANSI 
(International Standards Organization/ American National 
Standards Institute) as required for all audiograms completed 
before November 1, 1967.  

The Veteran's May 1966 separation examination report reflects 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
0
15
15
LEFT
-10
0
0
5
5

The Board has acknowledged that service department records dated 
prior to November 1, 1967 are presumed to use the ASA standard, 
rather than the current ISO standard.  Conversion to ISO units is 
accomplished by adding 15 decibels to the ASA units at 500 Hertz, 
10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 
Hertz, and 5 decibels to the ASA units at 4000 Hertz.  When 
converted, the Veteran's results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
25
20
LEFT
5
10
10
15
10

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held 
that the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing loss.  
Thus, based on audiometric results, the Veteran's right ear 
hearing at separation was not normal.

Unfortunately, the examiner did not provide Arabic numbers for 
the August 1962 entrance audiogram results; however, a review of 
the audiogram card appears to indicate hearing loss at the 500, 
3000, and 6000 Hz. levels, which pre-existed the Veteran's 
service.  

The November 2009 VA examination is inadequate because the 
examiner did not review the Veteran's August 1962 entrance 
audiogram results card.  

A remand is warranted for a supplemental opinion detailing the 
results of the Veteran's August 1962 audiology results card, in 
Arabic numerals, when results are converted from ISO to ASA 
standards; whether the results indicate any pre-existing hearing 
loss in either ear, whether there is evidence of a significant 
shift in thresholds from induction to discharge, and if so, an 
interpretation of any such shift; and whether the Veteran's 
current bilateral hearing loss disability is causally related to 
active service. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate VA 
medical facility for a clinician of relevant 
expertise to provide a supplemental medical 
opinion in this case.  The clinician should 
review the claims file, to include this 
remand, and should note such in the opinion.

The clinician should provide an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
hearing loss disability is causally related 
to active service.

The clinician's opinion should include 
consideration of the Veteran's August 1962 
audiological card results and May 1966 
separation examination results, as converted 
to ISO units (Convert by adding 15 
decibels at the 500 Hz., 10 decibels at 
the 1,000, 2000, and 3,000 Hertz, and 5 
decibels at the 4,000 Hertz).  The 
examiner should also consider the 
Court's holding that normal hearing is 
from 0 to 20 decibels, and higher 
threshold levels indicate some degree of 
hearing loss.  The clinician should a) 
provide the Veteran's August 1962 audiology 
results card, in Arabic numerals, prior to 
conversion to ASA standards and after 
conversion to ASA standards; b) opine whether 
the results indicate any pre-existing hearing 
loss in either ear; c) whether there is 
evidence of a significant shift in thresholds 
from induction to discharge, and if so, an 
interpretation of any such shift; and d) 
whether the Veteran's current bilateral 
hearing loss disability is causally related 
to active service.

The clinician is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for bilateral hearing loss disability, with 
consideration of all additional evidence 
received since issuance of the Supplemental 
Statement of the Case in December 2009.  If 
the benefit sought is not granted, issue a 
Supplemental Statement of the Case and afford 
the appellant and his representative an 
appropriate opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


